DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Status of the related application cited in the Specification is required to be updated.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over the reference Application (App. No. 15/395884). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented.
A claim has been mapped out below as example wherein functionally:

Reference Application (15/395884)
Instant Application
11. A method comprising: 

employing a virtual machine (VM), on a source host, to maintain a session to communicate network traffic over a communication link during live migration, including: 
responsive to an initiation of a migration of the VM to a destination host during the session:
converting the VM’s memory pages, including a session state, into packets,
forwarding the packets to the destination host,
suspending operation of the VM, and

offloading management of the session to a live migration circuit, and offloading packet processing associated with the session from a central processing unit to the live migration circuit; and
performing, by the live migration circuit, a first plurality of session related functions and a second plurality of session related functions;
the first plurality of session related function[s] include, while operation of the VM is suspended at least: 
for the communication link associated with the VM to be migrated, determining the session used for packet processing;
buffering
maintainingat least a portion of session-related signaling for the determined session; and 
dropping network traffic packets over the communication link not associated with keeping the communication link active without terminating the determined session; and
the second plurality of session related functions include, while operation of the VM is resumed, at least: 
transferring the session state changes to a destination live migration circuit at the destination host, wherein the VM is restored at the destination host based on the VM memory pages and the buffered changes to the session state; 
obtaining an indication that the restoring of the VM is complete at the destination host; and
switching the network traffic from the source host to the destination live migration circuit at the destination host. 

1. At least one storage device comprising instructions that when executed by one or more processors cause the one or more processors to at least:


initiate live migration of a virtual machine from a first hypervisor to a second hypervisor with preservation of network connections of the virtual machine during the live migration;







transfer memory of the virtual machine from the first hypervisor to the second hypervisor while the virtual machine is active at the first hypervisor;

transfer a state of the virtual machine from the first hypervisor to the second hypervisor;

cause the virtual machine to be suspended at the first hypervisor in response to the transfer of the memory and the state of the machine;




offload packet processing associated with a network connection from a central processing unit to a field programmable gate array-based accelerator; and


















































































cause the virtual machine to be started at the second hypervisor.





The examiner recognizes that the reference application does not explicitly disclose offloading hardware is a FPGA hardware or the VM is migrated from executing on a hypervisor to another hypervisor.  However, virtual machines definitionally executes on top of virtualization software and each host having virtualization software to support running of virtual machines, thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application that the VM is moving from executing on one virtualization software on a first host to another virtualization software running on a different host.  Furthermore, while reference application does not explicitly states the VM is started at the destination host, it teaches the VM is restored at the destination host, and the network traffic is switched to be handled at the destination host via the VM, thus, it would be obvious to a person of ordinary skill in the art to recognize in order for the VM to handle the network traffic at the destination host, it is necessarily started.  In addition, while the reference application does not explicitly claim offloaded migration circuit is a FPGA, however, they are not patentably distinct from each other because it is wellknown and common in the art of VM migration to include executing live migration functionalities on FPGA hardware (Fahs et al. (US PGPUB 2015/0370596)), at paragraph 21 and 35, thus it is an obvious functional feature.  Remaining limitations of the present claim 1 are anticipated by the reference application claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As for claim 1, it recites “at least one storage device…” the Specification recites the storage device is “… implemented as instructions (e.g. a computer program product) carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device) (Parent application 15/395884, Specification, paragraph 8)).  In that event, the claim includes transitory signals/mediums directed to a form of energy which at present the office feels does not fall into a category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US PGPUB 2015/0331715), in view of Li et al. (US PGPUB 2017/0288961), in view of Fahs et al. (US PGPUB 2015/0370596).

As for claim 1, Sathyanarayana teaches at least one storage device comprising instructions that when executed by one or more processors (paragraph 21) cause the one or more processors to at least: 
initiate live migration of a virtual machine from a first hypervisor to a second hypervisor with preservation of network connections of the virtual machine during the live migration (paragraphs 28-29, “the virtual machine monitor 302….maybe embodied as…hypervisor…include a virtual machine migration module 304…” and “…receive a request …to migrate a virtual machine 306 from the compute node 102a….to a destination compute node 102b…” Examiner note, the claim does not specify, nor the specification limit the precise steps included in the initiation of the live migration of a virtual machine.  Consequently, it is understand as any step taken by the virtual machine monitor/hypervisor subsequent to receiving the request to migrate the virtual machine.  See, e.g., Fig. 4.  The prior art is directed to live migration of VM, see, e.g., “technologies for live virtual migration including….”); 
transfer memory of the virtual machine from the first hypervisor to the second hypervisor while the virtual machine is active at the first hypervisor (paragraph 40, “…the memory pages to be transferred may include memory pages corresponding to the memory … of the virtual machine…” and paragraph 47, “…transfer memory pages…”); 
transfer a state of the virtual machine from the first hypervisor to the second hypervisor; (paragraph 40, “…the memory pages to be transferred may include … virtualized, emulated, or para-virtualized device states of the virtual machine…virtual processor states…including virtual register state and virtual processor flags…” and paragraph 47 “…transfer memory pages”); 
cause the virtual machine to be suspended at the first hypervisor in response to the transfer of the memory and the state of the machine (paragraph 47, “…transmit memory pages that change before the transfer is completed (“dirty” pages) teaches the VM is operating during the initial transfer stage (hence having dirty pages), and paragraph 51, “pauses the virtual machine…no further work is performed by the virtual machine…meaning that no new dirty memory pages may be produced…” teaches the dirty pages are produced until the VM is paused.  Thus, the VM is clearly paused/suspended after the initial transferring of the memory and the state of the machine);
offload packet handling associated with a network connection from a CPU to a dedicated processing resource (paragraphs 30-32, 45-48, Examiner note, the platform resource used for migration in response to receiving the migration request is described as under exclusive use for the migration process, thus, it is clearly and inherently separate from the processor/circuits running the management software/handling normal operation of the VMs.  Thus, when the platform is used to perform the live migration workloads exclusively, it is an offloading to that platform resource.  In addition, the system is capable of transmitting, ….any memory pages that changed before the transfer is completed, in view of the NFV workload described to be executing in the VM (see, paragraphs 2, and 30), it is well known in the art the virtualized devices running in the VMs would be VNFs that are network emulation devices with incoming data stored inside memory pages.  See documents returned from examiner search note on “VNF memory pages packets” attached.  Here, the plurality of actions can be performed including, Here, the VM workload is a network virtualization function, i.e., VNF, (see, paragraphs 2 and 30), thus the tracking of changes to the memory state of the VM is understood as related to packet handling of VNFs.).
cause the virtual machine to be started at the second hypervisor (Fig. 6 – step 612 Resume VM, and paragraph 57), “….resumes the virtual machine 306.

While Sathyanarayana teaches the dedicated hardware performs plurality of functions that keep track of the state of the virtual network functions which implements network connects to network destinations (paragraph 30) and while it’s obvious to a person of ordinary skill in the art VNF implemented network functionalities includes network connections, in the interest of compact prosecution, Examiner note Sathyanarayana does not explicitly teach the dedicated hardware perform packet processing associated with a specific singular network connection (or more commonly known as session in the network arts).

However, Li teaches a known method of NFV implementation including VNF functions wherein a migration component is configured to perform processing functions to offload packet processing associated with a session to a dedicated entity (paragraphs 83-86, “the AN will buffer…traffic and the session request…the AN830…will buffer the session data…while the migration takes place…begins to buffer the session data…”).  This known technique is applicable to the system of Sathyanarayana as they both share characteristics and capabilities, namely, they are directed to live VM migration of VMs implementing network function virtualization.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Li to the teachings of Sathyanarayana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM migration features into similar systems.  Further, applying migration functionality of offloading packet processing associated with a network connection to a dedicated component to Sathyanarayana with plurality of functions including assigning migration functionalities to dedicated live migration circuit accordingly would have been recognized by those of ordinary skill in the art before the effective filing date of the application as resulting in an improved system that would allow resource allocation for improved maintenance of VNF performance (Li, paragraphs 7-8)

While Sathyanarayana teaches the exclusive platform resource can be of any hardware required.  Nevertheless, in the interest of compact prosecution, the Examiner note Sathyanarayana and Li do not explicitly teach the dedicated processing resource is implemented as a dedicated FPGA.
However, Fahs teaches a known method of VM live migration including managing the session information of the VM, wherein the live migration circuit managing the session is implemented as a dedicated field programmable gate array based accelerator (FPGA) (paragraph 21 and 35).  This known technique is applicable to the system of Sathyanarayana, and Li, as they both share characteristics and capabilities, namely they are direct to managing live migration of VMs.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Fahs would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Fahs to the teachings of Sathyanarayana, and Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM migration features into similar systems.  Further, applying live migration management circuit implemented in FPGA to Sathyanarayana, and Li with live migration circuit implemented in dedicated platform resource accordingly, would have been recognized by those of ordinary skill in the art before the effective filing date of the application as resulting in an improved system that would allow reduction of downtime of migration (Fahs, paragraph 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199